United States Court of Appeals
                       For the First Circuit

No. 10-1367

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                      PEDRO MICHAEL GONCALVES,
                        a/k/a Mike Goncalves,

                        Defendant, Appellant.


                               ERRATA

     The opinion of this Court, issued on April 28, 2011, should be

amended as follows.

     On page 7, line 2, replace "see also Gant, 129 S. Ct. at 1721."

with "see also Arizona v. Gant, 129 S. Ct. 1710, 1721 (2009).".

     On page 16, line 13, delete comma to make "291 U.S. 217, (1934)"

into "291 U.S. 217 (1934)".